EXHIBIT SHARE PURCHASE AGREEMENT Share Purchase Agreement (the “Agreement”) dated as of March 24, 2010 by and among Infrared Systems International, a corporation formed under the laws of the State of Nevada (“IFRS”), Take Flight Equities, Inc., a corporation formed under the laws of the State of Washington (“Purchaser”), Propalms, Inc. a corporation formed under the laws of the State of Nevada (“Propalms”), William M. Wright III, an individual (“Wright”), and Gary E. Ball, an individual (“Ball”).Each of IFRS, Propalms, Wright and Ball is referred to herein individually as a “Party” and all are referred to collectively as the “Parties.” RECITALS WHEREAS, Purchaser desires to acquire 11,557,217 shares of authorized and previously unissued shares of common stock of IFRS (the “Purchased Shares”), which shall represent 89.9% of the outstanding shares of common stock of IFRS immediately after the issuance of the Purchased Shares (the “Share Purchase”), in consideration for an aggregate purchase price of Two Hundred Thousand Dollars ($200,000) (the “Purchased Shares Purchase Price”), which Purchased Shares Purchase Price will consist of $30,000 to be paid at the closing therefor and a promissory note for $170,000 (the “Note”); and WHEREAS, IFRS has required, as partial consideration for its agreement to enter into this Agreement and to consummate the Share Purchase, that Propalms provide a guaranty for the payment of the Note by Purchaser in an amount of Eighty-Five Thousand Dollars ($85,000) (the “Guaranty”), as provided hereinafter; and WHEREAS, Propalms desires that IFRS enter into this Agreement and consummate the Share Purchase, and is willing to provide the Guaranty in order to induce IFRS to enter into this Agreement; and WHEREAS, prior to the Share Purchase, IFRS shall form a wholly-owned subsidiary (the “IFRS Sub”), and all of the assets and liabilities of IFRS at the closing of the Share Purchase shall be transferred to IFRS Sub (the “IFRS Asset Transfer”), which shall indemnify IFRS against all liabilities existing on the Closing Date or arising at any time from the business of IFRS Sub; and WHEREAS, after the Share Purchase, Ball shall have the sole right to manage IFRS Sub, with the intention that the stock or net proceeds from the sale of the assets of IFRS Sub shall be distributed to the Pre-Transaction IFRS Stockholders (as that term is hereinafter defined) pursuant to that certain Management and Distribution Agreement (the “IFRS Sub Agreement”) as hereinafter provided; NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the Parties, intending to be legally bound, hereby agree as follows: CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties, the Transactions and/or the Parties. Page 1 of 49 “IFRS Sub Stock” means all of the outstanding stock of IFRS Sub on the Closing Date. “IFRS Sub Transfer Event” means a Nonpayment Event (as that term is defined in the Escrow Agreement) or an Event of Default (as that term is defined in the Note). “IFRS Transferred Assets” means (i) all assets of IFRS immediately prior to the Share Purchase, plus (ii) the
